SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2013 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. Company data Capital Composition 1 Individual financial statements Balance sheet - Assets 2 Balance sheet – Liabilities 3 Statement of operations 5 Statement of comprehensive income (loss) 6 Statement of cash flows 7 Statements of changes in Equity 01/01/2013 to 03/31/2013 8 01/01/2012 to 03/31/2012 9 Statement of value added 10 Consolidated Financial Statements Balance sheet - Assets 11 Balance sheet – Liabilities 12 Statement of operations 14 Statement of comprehensive income (loss) 15 Statement of cash flows 16 Statements of changes in Equity 01/01/2013 to 03/31/2013 17 01/01/2012 to 03/31/2012 18 Statement of value added 19 Comments on performance 20 Notes to interim financial information 53 Comments on Company’s Business Projections 105 Other information deemed relevant by the Company 106 Reports and statements Report on review of interim financial information N/A Management statement of interim financial information 111 Management statement on the report on review of interim financial information 112 0 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. COMPANY DATA / CAPITAL COMPOSITION Number of Shares (in thousands) CURRENT QUARTER 3/31/2013 Paid-in Capital Common 431,629 Preferred 0 Total 431,629 Treasury shares Common 1,600 Preferred 0 Total 1,600 1 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET – ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2013 PRIOR YEAR 12/31/2012 1 Total Assets 6,188,554 6,435,206 1.01 Current Assets 2,016,164 2,193,251 1.01.01 Cash and cash equivalents 23,480 95,836 1.01.01.01 Cash and banks 16,872 30,546 1.01.01.02 Short-term investments 6,608 65,290 1.01.02 Short-term investments 241,729 307,704 1.01.02.01 Fair value of short-term investments 241,729 307,704 1.01.02.01.02 Short-term investments – held for trading 241,729 307,704 1.01.03 Accounts receivable 855,827 826,531 1.01.03.01 Trade accounts receivable 855,827 826,531 1.01.03.01.01 Receivables from clients of developments 840,767 804,458 1.01.03.01.02 Receivables from clients of construction and services rendered 15,060 22,073 1.01.04 Inventories 671,003 730,869 1.01.04.01 Properties for sale 671,003 730,869 1.01.07 Prepaid expenses expenses 36,108 40,470 1.01.07.01 Prepaid expenses and others 36,108 40,470 1.01.08 Other current assets 188,017 191,841 1.01.08.01 Non current assets for sale 5,800 14,000 1.01.08.03 Others 182,217 177,841 1.01.08.03.01 Others accounts receivable and others 22,381 16,259 1.01.08.03.02 Derivative financial instruments 4,747 5,088 1.01.08.03.03 Receivables from related parties 155,089 156,494 1.02 Non current assets 4,172,390 4,241,955 1.02.01 Non current assets 667,643 638,005 1.02.01.03 Accounts receivable 233,114 237,485 1.02.01.03.01 Receivables from clients of developments 233,114 237,485 1.02.01.04 Inventories 223,621 194,765 1.02.01.09 Others non current assets 210,908 205,755 1.02.01.09.03 Others accounts receivable and others 121,361 119,948 1.02.01.09.04 Receivables from related parties 86,077 80,327 1.02.01.09.05 Derivative financial instruments 3,470 5,480 1.02.02 Investments 3,444,480 3,547,195 1.02.02.01 Interest in associates and affiliates 3,273,547 3,375,772 1.02.02.01.02 Interest in subsidiaries 3,146,701 3,149,641 1.02.02.01.04 Other investments 126,846 226,131 1.02.02.02 Interest in subsidiaries 170,933 171,423 1.02.02.02.01 Interest in subsidiaries - goodwill 170,933 171,423 1.02.03 Property and equipment 15,718 16,908 1.02.03.01 Operation property and equipment 15,718 16,908 1.02.04 Intangible assets 44,549 39,847 1.02.04.01 Intangible assets 44,549 39,847 2 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. INDIVIDUAL BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2013 PRIOR YEAR 12/31/2012 2 Total Liabilities 6,188,554 6,435,206 2.01 Current liabilities 1,661,733 1,710,192 2.01.01 Social and labor obligations 53,574 46,901 2.01.01.02 Labor obligations 53,574 46,901 2.01.01.02.01 Salaries, payroll charges and profit sharing 53,574 46,901 2.01.02 Suppliers 58,797 44,484 2.01.02.01 Local suppliers 58,797 44,484 2.01.03 Tax obligations 27,390 27,919 2.01.03.01 Federal tax obligations 27,390 27,919 2.01.04 Loans and financing 554,044 541,060 2.01.04.01 Loans and financing 345,880 356,781 2.01.04.02 Debentures 208,164 184,279 2.01.05 Others obligations 913,658 991,258 2.01.05.01 Payables to related parties 408,356 473,214 2.01.05.02 Others 505,302 518,044 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 226,580 246,218 2.01.05.02.05 Other obligations 99,295 90,953 2.01.05.02.06 Payables to venture partners 113,781 110,513 2.01.05.02.07 Obligations assumed on the assignment of receivables 65,646 70,360 2.01.06 Provisions 54,270 58,570 2.01.06.01 Tax, labor and civel lawsuits 54,270 58,570 2.01.06.01.01 Tax lawsuits 370 372 2.01.06.01.02 Labor lawsuits 21,685 18,410 2.01.06.01.04 Civel lawsuits 32,215 39,788 2.02 Non current liabilities 2,037,464 2,180,510 2.02.01 Loans and financing 1,785,668 1,808,593 2.02.01.01 Loans and financing 793,406 818,973 2.02.01.01.01 Loans and financing in local currency 793,406 818,973 2.02.01.02 Debentures 992,262 989,620 2.02.02 Others obligations 119,195 238,194 2.02.02.02 Others 119,195 238,194 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 28,307 34,189 2.02.02.02.04 Other liabilities 24,178 22,047 2.02.02.02.05 Payables to venture partners 19,535 119,535 2.02.02.02.06 Obligations assumed on the assignment of receivables 47,175 62,423 2.02.03 Deferred taxes 63,926 63,926 2.02.03.01 Deferred income tax and social contribution 63,926 63,926 2.02.04 Provisions 68,675 69,797 2.02.04.01 Tax, labor and civel lawsuits 68,675 69,797 2.02.04.01.04 Civel lawsuits 68,675 69,797 2.03 Equity 2,489,357 2,544,504 2.03.01 Capital 2,735,794 2,735,794 2.03.02 Capital Reserves 35,559 35,233 2.03.02.04 Granted options 112,843 108,181 2.03.02.05 Treasury shares -6,067 -1,731 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.05 Accumulated losses -281,996 -226,523 3 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. INDIVIDUAL STATEMENT OF OPERATIONS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 1/1/2013 to 3/31/2013 PRIOR YEAR QUARTER 1/1/2012 to 3/31/2012 3.01 Gross Sales and/or Services 302,267 313,022 3.01.01 Real estate development and sales and construction services rendered 329,552 355,046 3.01.03 Taxes on sales and services -27,285 -42,024 3.02 Cost of sales and/or services -234,512 -243,480 3.02.01 Cost of real estate development -234,512 -243,480 3.03 Gross profit 67,755 69,542 3.04 Operating expenses/income -81,115 -56,346 3.04.01 Selling expenses -28,549 -22,358 3.04.02 General and administrative expenses -30,374 -32,991 3.04.05 Other operating expenses -10,223 -13,455 3.04.05.01 Depreciation and amortization -6,209 -11,468 3.04.05.02 Other operating expenses -4,014 -1,987 3.04.06 Equity pick-up -11,969 12,458 3.05 Income (loss) before financial results and income taxes -13,360 13,196 3.06 Financial -42,113 -41,462 3.06.01 Financial income 7,206 4,171 3.06.02 Financial expenses -49,319 -45,633 3.07 Income before income taxes -55,473 -28,266 3.08 Income and social contribution taxes 0 -3,249 3.08.01 Current 0 -6,979 3.08.02 Deferred 0 3,730 3.09 Income (loss) from continuing operation -55,473 -31,515 3.11 Income (loss) for the period -55,473 -31,515 3.99 Income (loss) per share (Reais) 3.99.01 Basic earnings (loss) per share 3.99.01.01 ON -0,12840 -0,07290 3.99.02 Diluted earnings (loss) per share 3.99.02.01 ON -0,12840 -0,07290 4 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. INDIVIDUAL STATEMENT OF COMPREHENSIVE INCOME (LOSS) (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 1/1/2013 to 3/31/2013 PRIOR YEAR QUARTER 1/1/2012 to 3/31/2012 4.01 Income (loss) for the period -55,473 -31,515 4.03 Comprehensive income (loss) for the period -55,473 -31,515 5 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. INDIVIDUAL STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 1/1/2013 to 3/31/2013 PRIOR YEAR QUARTER 1/1/2012 to 3/31/2012 6.01 Net cash from operating activities 15,845 124,462 6.01.01 Cash generated in the operations 1,472 14,673 6.01.01.01 Loss before income and social contribution taxes -55,473 -28,266 6.01.01.02 Equity pick-up 11,969 -12,458 6.01.01.03 Stock options expenses 4,629 6,034 6.01.01.04 Unrealized interest and finance charges, net 23,157 23,010 6.01.01.05 Financial instruments 2,350 -1,801 6.01.01.06 Depreciation and amortization 6,209 11,468 6.01.01.07 Provision for legal claims 3,436 3,755 6.01.01.08 Provision for profit sharing 4,900 6,250 6.01.01.09 Warranty provision -227 624 6.01.01.10 Write-off of property and equipment, net 1,030 20 6.01.01.11 Allowance for doubtful accounts -3,965 2,115 6.01.01.12 Provision for realization of non-financial assets – properties for sale -561 -4,278 6.01.01.13 Provision for realization of non-financial assets – intangible 490 0 6.01.01.14 Provision for penalties due to delay in construction works 3,528 8,200 6.01.02 Variation in Assets and Liabilities 14,373 109,789 6.01.02.01 Trade accounts receivable -40,922 16,579 6.01.02.02 Properties for sale 39,771 46,480 6.01.02.03 Other accounts receivable -5,820 -1,596 6.01.02.04 Prepaid expenses 4,362 -16,580 6.01.02.05 Obligations for purchase of land and adv. from customers -25,519 -87,082 6.01.02.06 Taxes and contributions -529 30,969 6.01.02.07 Suppliers 14,314 1,264 6.01.02.08 Salaries and payable charges 1,772 247 6.01.02.09 Transactions with related parties 39,827 185,281 6.01.02.10 Other obligations -12,883 -58,794 6.01.02.11 Paid income and social contribution taxes 0 -6,979 6.02 Net cash from investing activities 47,380 -58,506 6.02.01 Purchase of property and equipment and intangible assets -10,752 -16,648 6.02.02 Additional investments in subsidiaries -11,343 -26,507 6.02.03 Redemption of short-term investments 277,709 105,058 6.02.04 Short-term investments -211,734 -124,934 6.02.05 Received dividends 3,500 4,525 6.03 Net cash from financing activities -135,581 -88,531 6.03.02 Loans and financing obtained 99,302 110,804 6.03.03 Payment of loans and financing -129,133 -96,262 6.03.06 Loan transactions with related parties -5,750 -6,620 6.03.07 Payables to venture partners -100,000 -96,453 6.05 Net decrease of cash and cash equivalents -72,356 -22,575 6.05.01 Cash and cash equivalents at the beginning of the period 95,836 32,226 6.05.02 Cash and cash equivalents at the end of the period 23,480 9,651 6 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2013 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated losses Others comprehensive income Total Equity 5.01 Opening balance 2,735,794 35,233 0 -226,523 0 2,544,504 5.03 Opening adjusted balance 2,735,794 35,233 0 -226,523 0 2,544,504 5.04 Capital transactions with shareholders 0 326 0 0 0 326 5.04.03 Realization of granted options 0 4,662 0 0 0 4,662 5.04.04 Acquired treasury shares 0 -4,336 0 0 0 -4,336 5.05 Total of comprehensive loss 0 0 0 -55,473 0 -55,473 5.05.01 Loss for the period 0 0 0 -55,473 0 -55,473 5.07 Closing balance 2,735,794 35,559 0 -281,996 0 2,489,357 7 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. INDIVIDUAL STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2012 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total equity 5.01 Opening balance 2,734,157 16,335 0 -102,019 0 2,648,473 5.03 Opening Adjusted balance 2,734,157 16,335 0 -102,019 0 2,648,473 5.04 Capital transactions with shareholders 0 6,179 0 0 0 6,179 5.04.02 Expenditures with public offering 0 6,179 0 0 0 6,179 5.05 Comprehensive Income 0 0 0 -31,515 0 -31,515 5.05.01 Loss for the period 0 0 0 -31,515 0 -31,515 5.07 Closing balance 2,734,157 22,514 0 -133,534 0 2,623,137 8 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 1/1/2013 to 3/31/2013 PRIOR YEAR QUARTER 1/1/2012 to 3/31/2012 7.01 Revenues 329,552 355,045 7.01.01 Real estate development, sale and services 329,552 357,160 7.01.04 Allowance for doubtful accounts 0 -2,115 7.02 Inputs acquired from third parties -239,021 -259,836 7.02.01 Cost of Sales and/or Services -219,092 -222,595 7.02.02 Materials, energy, outsourced labor and other -19,929 -37,241 7.03 Gross added value 90,531 95,209 7.04 Retentions -6,209 -11,468 7.04.01 Depreciation, amortization and depletion -6,209 -11,468 7.05 Net added value produced by the Company 84,322 83,741 7.06 Added value received on transfer -4,763 16,629 7.06.01 Equity pick-up -11,969 12,458 7.06.02 Financial income 7,206 4,171 7.07 Total added value to be distributed 79,559 100,370 7.08 Added value distribution 79,559 100,370 7.08.01 Personnel and payroll charges 37,191 17,833 7.08.02 Taxes and contributions 33,102 47,534 7.08.03 Compensation – Interest 64,739 66,518 7.08.04 Compensation – Company capital -55,473 -31,515 7.08.04.03 Retained losses -55,473 -31,515 9 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2013 PRIOR YEAR 12/31/2012 1 Total Assets 8,530,374 8,714,662 1.01 Current Assets 6,170,781 6,406,346 1.01.01 Cash and cash equivalents 676,158 587,956 1.01.01.01 Cash and banks 243,656 219,453 1.01.01.02 Short-term investments 432,502 368,503 1.01.02 Short-term investments 767,486 979,799 1.01.02.01 Fair value of short-term investments 767,486 979,799 1.01.02.01.02 Short-term investments – held for trading 767,486 979,799 1.01.03 Accounts receivable 2,492,119 2,493,170 1.01.03.01 Trade accounts receivable 2,492,119 2,493,170 1.01.03.01.01 Receivables from clients of developments 2,491,042 2,468,348 1.01.03.01.02 Receivables from clients of construction and services rendered 1,077 24,822 1.01.04 Inventories 1,824,553 1,901,670 1.01.07 Prepaid expenses 55,571 61,685 1.01.07.01 Prepaid expenses and others 55,571 61,685 1.01.08 Other current assets 354,894 382,066 1.01.08.01 Non current assets for sale 141,644 139,359 1.01.08.03 Others 213,250 242,707 1.01.08.03.01 Others accounts receivable 83,749 77,573 1.01.08.03.02 Receivables from related parties 121,701 155,910 1.01.08.03.03 Derivative financial instruments 7,800 9,224 1.02 Non Current assets 2,359,593 2,308,316 1.02.01 Non current assets 1,469,754 1,385,494 1.02.01.03 Accounts receivable 740,058 820,774 1.02.01.03.01 Receivables from clients of developments 740,058 820,774 1.02.01.04 Inventories 435,086 274,034 1.02.01.09 Others non current assets 294,610 290,686 1.02.01.09.03 Others accounts receivable and others 167,267 165,154 1.02.01.09.04 Receivables from related parties 121,423 115,089 1.02.01.09.05 Derivative financial instruments 5,920 10,443 1.02.02 Investments 611,101 646,590 1.02.02.01 Interest in associates and affiliates 611,101 646,590 1.02.02.01.01 Interest in subsidiaries 611,101 646,590 1.02.03 Property and equipment 44,801 46,145 1.02.03.01 Operation property and equipment 44,801 46,145 1.02.04 Intangible assets 233,937 230,087 1.02.04.01 Intangible assets 63,004 58,664 1.02.04.02 Goodwill 170,933 171,423 10 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. CONSOLIDATED BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2013 PRIOR YEAR 12/31/2012 2 Total Liabilities 8,530,374 8,714,662 2.01 Current liabilities 2,598,829 2,632,309 2.01.01 Social and labor obligations 119,593 104,585 2.01.01.02 Labor obligations 119,593 104,585 2.01.01.02.01 Salaries, payroll charges and profit sharing 119,593 104,585 2.01.02 Suppliers 153,896 154,763 2.01.02.01 Local suppliers 153,896 154,763 2.01.03 Tax obligations 197,124 222,578 2.01.03.01 Federal tax obligations 197,124 222,578 2.01.04 Loans and financing 993,956 960,333 2.01.04.01 Loans and financing 611,333 613,973 2.01.04.01.01 In Local Currency 611,333 613,973 2.01.04.02 Debentures 382,623 346,360 2.01.05 Others obligations 1,079,990 1,131,480 2.01.05.01 Paybales to related parties 76,339 129,254 2.01.05.02 Others 1,003,651 1,002,226 2.01.05.02.01 Minimum mandatory dividends 8,497 6,279 2.01.05.02.04 Obligations for purchase of real estate and advances from customers 501,918 503,889 2.01.05.02.05 Payables to venture partners 184,819 161,373 2.01.05.02.06 Other obligations 180,364 196,346 2.01.05.02.07 Obligations assumed on assignment of receivables 128,053 134,339 2.01.06 Provisions 54,270 58,570 2.01.06.01 Tax, labor and civel lawsuits 54,270 58,570 2.01.06.01.01 Tax lawsuits 370 372 2.01.06.01.02 Labor lawsuits 21,685 18,410 2.01.06.01.04 Civel lawsuits 32,215 39,788 2.02 Non current liabilities 3,287,002 3,387,465 2.02.01 Loans and financing 2,718,685 2,680,104 2.02.01.01 Loans and financing 1,326,500 1,290,561 2.02.01.01.01 Loans and financing in local currency 1,326,500 1,290,561 2.02.01.02 Debentures 1,392,185 1,389,543 2.02.02 Other obligations 340,541 477,196 2.02.02.02 Others 340,541 477,196 2.02.02.02.03 Obligations for purchase of real estate and advances from customers 67,444 70,194 2.02.02.02.04 Other obligations 119,546 88,709 2.02.02.02.05 Payables to venture partners 31,556 162,333 2.02.02.02.06 Obligations assumed on assignment of receivables 121,995 155,960 2.02.03 Deferred taxes 79,405 80,375 2.02.03.01 Deferred income tax and social contribution 79,405 80,375 2.02.04 Provisions 148,371 149,790 2.02.04.01 Tax, labor and civel lawsuits 148,371 149,790 2.02.04.01.01 Tax lawsuits 14,398 14,298 2.02.04.01.02 Labor lawsuits 41,783 36,665 2.02.04.01.04 Civel lawsuits 92,190 98,827 2.03 Equity 2,644,543 2,694,888 11 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. CONSOLIDATED BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 3/31/2013 PRIOR YEAR 12/31/2012 2.03.01 Capital 2,735,794 2,735,794 2.03.01.01 Capital 2,735,794 2,735,794 2.03.02 Capital Reserves 35,559 35,233 2.03.02.04 Granted options 112,843 108,181 2.03.02.05 Treasury shares -6,067 -1,731 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.05 Retained earnings/accumulated losses -281,996 -226,523 2.03.09 Non-controlling interest 155,186 150,384 12 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF OPERATIONS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 1/1/2013 to 3/31/2013 PRIOR YEAR QUARTER 1/1/2012 to 3/31/2012 3.01 Gross Sales and/or Services 668,591 831,684 3.01.01 Real estate development and sales and construction services rendered 717,802 904,781 3.01.03 Taxes on sales and services -49,211 -73,097 3.02 Cost of sales and/or services -510,315 -655,012 3.02.01 Cost of real estate development -510,315 -655,012 3.03 Gross profit 158,276 176,672 3.04 Operating expenses/income -139,830 -135,052 3.04.01 Selling expenses -70,434 -55,301 3.04.02 General and administrative expenses -76,949 -81,385 3.04.05 Other operating expenses -14,260 -27,335 3.04.05.01 Depreciation and amortization -10,297 -17,443 3.04.05.02 Other operating expenses -3,963 -9,892 3.04.06 Equity pick-up 21,813 28,969 3.05 Income (loss) before financial results and income taxes 18,446 41,620 3.06 Financial -56,302 -50,067 3.06.01 Financial income 23,531 15,828 3.06.02 Financial expenses -79,833 -65,895 3.07 Income before income taxes -37,856 -8,447 3.08 Income and social contribution taxes -7,641 -16,253 3.08.01 Current -8,611 -12,472 3.08.02 Deferred 970 -3,781 3.09 Income (loss) from continuing operation -45,497 -24,700 3.11 Income (loss) for the period -45,497 -24,700 3.11.01 Income (loss) attributable to the Company -55,473 -31,515 3.11.02 Net income attributable to non-controlling interests 9,976 6,815 3.99 Income (loss) per share (Reais) 3.99.01 Basic earnings (loss) per share 3.99.01.01 ON -0,12840 -0,07290 3.99.02 Diluted earnings (loss) per share 3.99.02.01 ON -0,12840 -0,07290 13 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 1/1/2013 to 3/31/2013 PRIOR YEAR QUARTER 1/1/2012 to 3/31/2012 4.01 Income (loss) for the period -45,497 -24,700 4.03 Consolidated comprehensive income (loss) for the period -45,497 -24,700 4.03.01 Income (loss) attributable to Gafisa -55,473 -31,515 4.03.02 Net income attributable to the noncontrolling interests 9,976 6,815 14 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF CASH FLOWS – INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 1/1/2013 to 3/31/2013 PRIOR YEAR QUARTER 1/1/2012 to 3/31/2012 6.01 Net cash from operating activities -26,382 38,547 6.01.01 Cash generated in the operations 7,730 46,162 6.01.01.01 Loss before income and social contribution taxes -37,856 -8,447 6.01.01.02 Stock options expenses 4,914 6,513 6.01.01.03 Unrealized interest and finance charges, net 32,684 29,864 6.01.01.04 Depreciation and amortization 10,297 17,443 6.01.01.05 Write-off of property and equipment, net 1,570 5,622 6.01.01.06 Provision for legal claims 6,962 8,592 6.01.01.07 Warranty provision 2,870 1,015 6.01.01.08 Provision for profit sharing 12,547 13,327 6.01.01.09 Allowance for doubtful accounts -9,966 -2,965 6.01.01.10 Provision for realization of non-financial assets – properties for sale 435 -4,282 6.01.01.11 Provision for penalties due to delay in construction works -1,363 11,186 6.01.01.12 Financial instruments 5,959 -2,737 6.01.01.13 Equity pick-up -21,813 -28,969 6.01.01.14 Provision for realization of non-financial assets – intangible 490 0 6.01.02 Variation in Assets and Liabilities -34,112 -7,615 6.01.02.01 Trade accounts receivable 91,732 32,958 6.01.02.02 Properties for sale -109,298 79,421 6.01.02.03 Other accounts receivable -8,743 27,184 6.01.02.04 Transactions with related parties -11,872 -442 6.01.02.05 Prepaid expenses 6,114 -1,729 6.01.02.06 Suppliers -41,118 17,488 6.01.02.07 Obligations for purchase of land and adv. from customers -4,721 -135,248 6.01.02.08 Taxes and contributions -24,246 26,877 6.01.02.09 Salaries and payable charges 2,463 -211 6.01.02.10 Other obligations 69,769 -41,442 6.01.02.11 Income tax and social contribution paid -4,192 -12,471 6.02 Net cash from investing activities 191,582 124,663 6.02.01 Purchase of property and equipment and intangible assets -15,353 -26,809 6.02.02 Redemption of short-term investments 606,645 907,464 6.02.03 Short-term investments -394,332 -725,798 6.02.04 Short-term Investiments obtained -7,378 -30,194 6.02.05 Received dividends 2,000 0 6.03 Net cash from financing activities -76,998 7,227 6.03.02 Loans and financing obtained 304,899 247,458 6.03.03 Payment of loans and financing -260,029 -139,640 6.03.05 Proceeds from subscription of redeemable equity interest in securitization fund 1,482 15,743 6.03.06 Payables to venture partners -112,681 -108,912 6.03.07 Loans with related parties -6,333 -7,422 6.03.08 Repurchase of shares program -4,336 0 6.05 Net increase of cash and cash equivalents 88,202 170,437 6.05.01 Cash and cash equivalents at the beginning of the period 587,956 69,548 6.05.02 Cash and cash equivalents at the end of the period 676,158 239,985 15 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2013 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated losses Others comprehensive income Total shareholders’ equity Non controlling interest Total equity consolidated 5.01 Opening balance 2,735,794 35,233 0 -226,523 0 2,544,504 150,384 2,694,888 5.03 Opening adjusted balance 2,735,794 35,233 0 -226,523 0 2,544,504 150,384 2,694,888 5.04 Capital transactions with shareholders 0 326 0 0 0 326 -5,174 -4,848 5.04.03 Realization of granted options 0 4,662 0 0 0 4,662 51 4,713 5.04.04 Acquired treasury shares 0 -4,336 0 0 0 -4,336 0 -4,336 5.04.06 Dividends 0 0 0 0 0 0 -5,225 -5,225 5.05 Total of comprehensive income (loss) 0 0 0 -55,473 0 -55,473 9,976 -45,497 5.05.01 Income (loss) for the period 0 0 0 -55,473 0 -55,473 9,976 -45,497 5.07 Closing balance 2,735,794 35,559 0 -281,996 0 2,489,357 155,186 2,644,543 16 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM 01/01/2/31/2012 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings/ accumulated deficit Others comprehensive income Total shareholders’ equity Non controlling interest Total equity consolidated 5.01 Opening balance 2,734,157 16,335 0 -102,019 0 2,648,473 101,621 2,750,094 5.03 Opening Adjusted balance 2,734,157 16,335 0 -102,019 0 2,648,473 101,621 2,750,094 5.04 Capital transactions with shareholders 0 6,179 0 0 0 6,179 67 6,246 5.04.03 Realization of granted options 0 6,179 0 0 0 6,179 67 6,246 5.05 Comprehensive Income (loss) 0 0 0 -31,515 0 -31,515 6,815 -24,700 5.05.01 Income (loss) for the period 0 0 0 -31,515 0 -31,515 6,815 -24,700 5.07 Closing balance 2,734,157 22,514 0 -133,534 0 2,623,137 108,503 2,731,640 17 (A free translation from the original in Portuguese into English) Quarterly financial information – 03/31/2013 – Gafisa S.A. CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 1/1/2013 to 3/31/2013 PRIOR YEAR QUARTER 1/1/2012 to 3/31/2012 7.01 Revenues 717,803 904,781 7.01.01 Real estate development, sale and services 681,217 816,232 7.01.04 Allowance for doubtful accounts 36,586 88,549 7.02 Inputs acquired from third parties -511,731 -739,981 7.02.01 Cost of sales and/or services -476,087 -620,253 7.02.02 Materials, energy, outsourced labor and other -35,644 -119,728 7.03 Gross added value 206,072 164,800 7.04 Retentions -10,297 -17,443 7.04.01 Depreciation, amortization and depletion -10,297 -17,443 7.05 Net added value produced by the Company 195,775 147,357 7.06 Added value received on transfer 45,344 44,797 7.06.01 Equity pick-up 21,813 28,969 7.06.02 Financial income 23,531 15,828 7.07 Total added value to be distributed 241,119 192,154 7.08 Added value distribution 241,119 192,154 7.08.01 Personnel and payroll charges 81,341 31,694 7.08.02 Taxes and contributions 100,067 91,321 7.08.03 Compensation – Interest 115,184 100,654 7.08.04 Compensation – Company capital -55,473 -31,515 7.08.04.03 Retained losses -55,473 -31,515 18 G AFISA G ROUP R EPORTS R ESULTS FOR 1Q13 Launches reached R$ 308 million Consolidated pre-sales totaled R$218 million and gross sales reached R$700 million in 1Q13 IR Contact Info Luciana Doria Wilson Stella Hae Young Hong Email: ri@gafisa.com.br IR Website: www.gafisa.com.br/ir 1Q13 Earnings Results Conference Call May 13, 2013 > 10am US EST In English (simultaneous translation from Portuguese) + 1-516-300-1 Code: Gafisa > 11am Brasilia Time In Portuguese Phones: +55-11-3728-5971 +55-11-3127-4971 (Brazil) Code: Gafisa Replay: +55-11-3127-4999 (EUA) Code: 22902976 +55-11-3127-4999 (Brazil) Code: 52705154 Webcast : www.gafisa.com.br/ir Shares GFSA3– Bovespa GFA – NYSE Total Outstanding Shares: 432,137,739 1 Average daily trading volume (90 days
